Citation Nr: 0314605	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94-43 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts.

2.  Entitlement to an increased rating for residuals of a 
fracture of the cervical spine with cervical radiculopathy, 
shoulder pain, and intermittent Lhermitte's phenomenon, 
currently evaluated as 100 percent disabling.

3.  Entitlement to an increased rating for a right knee 
disability, which is currently rated 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from adverse RO decisions.  In June 2001, the Board 
remanded the veteran's claims to the RO for further 
development. 


FINDING OF FACT

The record reflects that the veteran failed to report for VA 
examinations scheduled in May 2002 and January 2003; and 
there is no evidence of record of "good cause" which would 
excuse the failure to report for these examinations.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral cataracts 
is denied due to failure to report, without good cause, for 
VA compensation examinations.  38 C.F.R. § 3.655(b) (2002).

2.  The claim for a higher rating for residuals of a fracture 
of the cervical spine with cervical radiculopathy, shoulder 
pain, and intermittent Lhermitte's phenomenon, is denied due 
to failure to report, without good cause, for VA compensation 
examinations.  38 C.F.R. § 3.655(b) (2002).

3.  The claim for a rating in excess of 20 percent for a 
right knee disability is denied due to failure to report, 
without good cause, for VA compensation examinations.  38 
C.F.R. § 3.655(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Ibid. 

The veteran's claims were remanded by the Board in June 2001.  
The remand directed, in part, that the veteran undergo VA 
examinations.  In April 2002 and December 2003 letters, he 
was informed that "You are advised that the law, 
specifically 38 C.F.R. § 3.655, states that when a claimant, 
without good cause, fails to report for such examination or 
re-examination, the claim shall be denied."  Examinations 
were scheduled in May 2002 and January 2003 and the veteran 
failed to report.  The veteran has not submitted evidence of 
"good cause" as to why he was unable to report for the 
examinations.  It is noted that the Veterans Claims 
Assistance Act (VCAA) was fully complied with in that the 
veteran was informed of the importance of reporting for VA 
examinations and the consequence of the failure to do so. 

If the veteran chooses to not show for examinations, while at 
the same time pursuing a claim for VA benefits, that is his 
choice, and he must bear any adverse consequences of such 
action.  What is clear is that VA has taken concerted efforts 
to assist the veteran in the development and adjudication of 
his claims, and the veteran failed to show for VA 
examinations.  Further action without response or assistance 
from the veteran constitutes a waste of limited government 
resources.  See e.g., Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

None of the veteran's claims are "original compensation 
claims," which would allow the claim to be decided based 
upon the evidence of record when the appellant fails to show 
for an examination.  38 C.F.R. § 3.655(b).  The veteran's 
"original compensation claim" was the VA Form 21-526, 
Veteran's Application for Compensation or Pension, which was 
submitted in November 1970.  The veteran's service connection 
claim fall under "any other original claim," and the 
remaining claims are "increased rating claims" and are 
accordingly denied pursuant to 38 C.F.R. § 3.655(b).  


ORDER

Entitlement to service connection for bilateral cataracts is 
denied.

Entitlement to an increased rating for residuals of a 
fracture of the cervical spine with cervical radiculopathy, 
shoulder pain, and intermittent Lhermitte's phenomenon, 
currently evaluated as 100 percent disabling as of October 
13, 1992, is denied.

Entitlement to an increased rating for a right knee 
disability, which is currently rated 20 percent disabling, is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

